700 So. 2d 182 (1997)
Dolores A. LARKIN, individually and as Personal Representative of the Estate of Katherine Desteli, deceased, Petitioner,
v.
William C. PIRTHAUER, Respondent.
No. 97-1557.
District Court of Appeal of Florida, Fourth District.
October 15, 1997.
*183 Steven Fine of Steven Fine, P.A., Fort Lauderdale, for appellant.
Ted P. Galatis, Jr. of Andrews, Phillips & Galatis, Fort Lauderdale, for appellee.
PER CURIAM.
The personal representative of an estate seeks review of an order disqualifying her counsel. She seeks to appeal it as a final order; however, an order disqualifying counsel does not "finally determine a right or obligation of an interested person" in a probate proceeding, as provided by Florida Rule of Appellate Procedure 9.110(a)(2), which now governs appeals of probate orders. Orders disqualifying counsel, are, however, reviewable by certiorari, Hilsenroth v. Burstyn, 432 So. 2d 640 (Fla. 4th DCA 1983), and we consider this appeal as a petition for certiorari.
Shortly prior to her death, the decedent disinherited her son by means of a will prepared and witnessed by attorney Steven Fine. Decedent's son, who is seeking to set aside the will on the grounds of lack of testamentary capacity and undue influence, filed a motion to disqualify Fine from acting as counsel for the personal representative, on the ground that Fine would be a witness in the will contest. The motion was grounded on Rule 4-3.7, R.Regulating Fla.Bar, which generally prohibits lawyers from being advocates at trials at which they will be witnesses on matters of substance.
Given counsel's involvement in the preparation and execution of the will, and the issues which will be involved in the will contesttestamentary capacity and undue influencewe conclude that the trial court was correct in disqualifying counsel. Although the order of disqualification does not so provide, we interpret it to disqualify counsel only from the litigation, and not from other matters pertaining to the administration of the estate.
Certiorari denied.
WARNER, KLEIN and PARIENTE, JJ., concur.